Title: To George Washington from William Heath, 17 April 1782
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            Highlands April 17 1782
                        
                        The stores are now fitted for the safe depositing the powder, a part of which has for some time been in
                            places by no means secure at Fish-kill. Colonel Crane has examined the bomb-proofs at Westpoint and the other stores which
                            have been fitted—He informs me four or five hundred barrels can be deposited at Westpoint—the places dry and good, from
                            this time to the next winter—in which season only the bomb-proofs contract a dampness—Mrs Hosbrook’s store below your
                            quarters, and the magazine at Fish-kill. These several places will contain the whole. Colonel Crane will execute the
                            business immediately, if your Excellency has no objections. I have the honor to be With the greatest respect Your
                            Excellency’s Most obedient servant
                        
                            W. Heath
                        
                    